 Fill in this information to identify the case
 Debtor name          FFBC Real Estate, LLC

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number          19-10870
 (if known)                                                                                                          Check if this is an
                                                                                                                      amended filing

Official Form 206A/B
Schedule A/B: Assets -- Real and Personal Property                                                                                                12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future
interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also
include assets and properties which have no book value, such as fully depreciated assets or assets that were not capitalized.
In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for the
pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a
fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset
only once. In valuing the debtor's interest, do not deduct the value of secured claims. See the instructions to understand the
terms used in this form.



 Part 1:         Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?

           No. Go to Part 2.
           Yes. Fill in the information below.


       All cash or cash equivalents owned or controlled by the debtor                                                         Current value of
                                                                                                                              debtor's interest

2.     Cash on hand

3.     Checking, savings, money market, or financial brokerage accounts (Identify all)

       Name of institution (bank or brokerage firm)                   Type of account                   Last 4 digits of
                                                                                                        account number
3.1.    Checking account                                              Checking account                    7   9   5     7                   $202.51
4.     Other cash equivalents       (Identify all)

       Name of institution (bank or brokerage firm)

5.     Total of Part 1
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                            $202.51


 Part 2: Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?

          No. Go to Part 3.
          Yes. Fill in the information below.




Official Form 206A/B                                 Schedule A/B: Assets -- Real and Personal Property                                           page 1
Debtor       FFBC Real Estate, LLC                                                         Case number (if known)    19-10870
             Name

                                                                                                                          Current value of
                                                                                                                          debtor's interest
7.   Deposits, including security deposits and utility deposits

     Description, including name of holder of deposit

8.   Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

     Description, including name of holder of prepayment

9.   Total of Part 2.
     Add lines 7 through 8. Copy the total to line 81.
                                                                                                                                          $0.00


 Part 3: Accounts receivable

10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes. Fill in the information below.
                                                                                                                          Current value of
                                                                                                                          debtor's interest
11. Accounts receivable

11a. 90 days old or less:                                  –                                        = .............. 
                            face amount                        doubtful or uncollectible accounts

11b. Over 90 days old:                                     –                                        = .............. 
                            face amount                        doubtful or uncollectible accounts

12. Total of Part 3
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.
                                                                                                                                          $0.00


 Part 4: Investments

13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes. Fill in the information below.
                                                                                            Valuation method              Current value of
                                                                                            used for current value        debtor's interest
14. Mutual funds or publicly traded stocks not included in Part 1

         Name of fund or stock:
15. Non-publicly traded stock and interests in incorporated and unincorporated
    businesses, including any interest in an LLC, partnership, or joint venture

         Name of entity:                                                 % of ownership:
16. Government bonds, corporate bonds, and other negotiable and
    non-negotiable instruments not included in Part 1

         Describe:
17. Total of Part 4
    Add lines 14 through 16. Copy the total to line 83.
                                                                                                                                          $0.00


 Part 5: Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes. Fill in the information below.




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                             page 2
Debtor       FFBC Real Estate, LLC                                                   Case number (if known)     19-10870
             Name

     General description                         Date of the     Net book value of     Valuation method              Current value of
                                                 last physical   debtor's interest     used for current value        debtor's interest
                                                 inventory       (Where available)
19. Raw materials                                MM/DD/YYYY

20. Work in progress

21. Finished goods, including goods held for resale

22. Other inventory or supplies

23. Total of Part 5
    Add lines 19 through 22. Copy the total to line 84.
                                                                                                                                     $0.00

24. Is any of the property listed in Part 5 perishable?
     No
     Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
     No
     Yes. Book value                             Valuation method                                   Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
     No
     Yes
 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes. Fill in the information below.

     General description                                         Net book value of     Valuation method              Current value of
                                                                 debtor's interest     used for current value        debtor's interest
                                                                 (Where available)
28. Crops--either planted or harvested

29. Farm animals Examples: Livestock, poultry, farm-raised fish

30. Farm machinery and equipment (Other than titled motor vehicles)

31. Farm and fishing supplies, chemicals, and feed

32. Other farming and fishing-related property not already listed in Part 6

33. Total of Part 6.
    Add lines 28 through 32. Copy the total to line 85.
                                                                                                                                     $0.00

34. Is the debtor a member of an agricultural cooperative?
     No
     Yes. Is any of the debtor's property stored at the cooperative?
               No
               Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
     No
     Yes. Book value                             Valuation method                                   Current value

36. Is a depreciation schedule available for any of the property listed in Part 6?
     No
     Yes
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
     No
     Yes


Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                        page 3
Debtor       FFBC Real Estate, LLC                                                      Case number (if known)    19-10870
             Name


 Part 7: Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method              Current value of
                                                                    debtor's interest    used for current value        debtor's interest
                                                                    (Where available)
39. Office furniture

40. Office fixtures

41. Office equipment, including all computer equipment and
    communication systems equipment and software

42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles

43. Total of Part 7.
    Add lines 39 through 42. Copy the total to line 86.
                                                                                                                                       $0.00

44. Is a depreciation schedule available for any of the property listed in Part 7?
     No
     Yes
45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     No
     Yes
 Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method              Current value of
     Include year, make, model, and identification numbers          debtor's interest    used for current value        debtor's interest
     (i.e., VIN, HIN, or N-number)                                  (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
48. Watercraft, trailers, motors, and related accessories Examples: Boats
    trailers, motors, floating homes, personal watercraft, and fishing vessels

49. Aircraft and accessories

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

51. Total of Part 8.
    Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                       $0.00

52. Is a depreciation schedule available for any of the property listed in Part 8?
     No
     Yes
53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
     No
     Yes




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                          page 4
Debtor        FFBC Real Estate, LLC                                                      Case number (if known)    19-10870
              Name


 Part 9: Real property

54. Does the debtor own or lease any real property?

         No. Go to Part 10.
         Yes. Fill in the information below.


55.    Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
       Description and location of property           Nature and extent      Net book value of     Valuation method       Current value of
       Include street address or other description    of debtor's interest   debtor's interest     used for current       debtor's interest
       such as Assessor Parcel Number (APN),          in property            (Where available)     value
       and type of property (for example,
       acreage, factory, warehouse, apartment or
       office building), if available.

55.1. 10001 Metric Boulevard
       Austin, TX 78758                                                                                                        *at least
       Celis Brewery                                  Fee simple                $9,339,053.00 Tax records                       $3,894,165.00
56. Total of Part 9.
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.
                                                                                                                                $3,894,165.00

57. Is a depreciation schedule available for any of the property listed in Part 9?
     No
     Yes
58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
     No
     Yes
Part 10: Intangibles and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?

         No. Go to Part 11.
         Yes. Fill in the information below.

      General description                                          Net book value of      Valuation method                Current value of
                                                                   debtor's interest      used for current value          debtor's interest
                                                                   (Where available)
60. Patents, copyrights, trademarks, and trade secrets

61. Internet domain names and websites

62. Licenses, franchises, and royalties

63. Customer lists, mailing lists, or other compilations

64. Other intangibles, or intellectual property

65. Goodwill

66. Total of Part 10.
    Add lines 60 through 65. Copy the total to line 89.
                                                                                                                                          $0.00

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
     No
     Yes
68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
     No
     Yes
69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
     No
     Yes

Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                            page 5
Debtor       FFBC Real Estate, LLC                                                       Case number (if known)   19-10870
             Name


Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes. Fill in the information below.

                                                                                                                       Current value of
                                                                                                                       debtor's interest
71. Notes receivable

     Description (include name of obligor)

72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

73. Interests in insurance policies or annuities

74. Causes of action against third parties (whether or not a lawsuit has been filed)

75. Other contingent and unliquidated claims or causes of action of every nature,
    including counterclaims of the debtor and rights to set off claims

76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets, country club membership

78. Total of Part 11.
    Add lines 71 through 77. Copy the total to line 90.
                                                                                                                                       $0.00

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
     No
     Yes




Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                         page 6
Debtor          FFBC Real Estate, LLC                                                                           Case number (if known)       19-10870
                Name


Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                         Current value of                         Current value of
                                                                               personal property                        real property


80. Cash, cash equivalents, and financial assets.                                           $202.51
    Copy line 5, Part 1.

81. Deposits and prepayments. Copy line 9, Part 2.                                             $0.00

82. Accounts receivable. Copy line 12, Part 3.                                                 $0.00

83. Investments. Copy line 17, Part 4.                                                         $0.00

84. Inventory. Copy line 23, Part 5.                                                           $0.00

85. Farming and fishing-related assets.                                                        $0.00
    Copy line 33, Part 6.

86. Office furniture, fixtures, and equipment;                                                 $0.00
    and collectibles. Copy line 43, Part 7.

87. Machinery, equipment, and vehicles.                                                        $0.00
    Copy line 51, Part 8.

88. Real property. Copy line 56, Part 9................................................................                   $3,894,165.00

89. Intangibles and intellectual property.                                                     $0.00
    Copy line 66, Part 10.

90. All other assets. Copy line 78, Part 11.                                  +                $0.00

91. Total. Add lines 80 through 90 for each column.                    91a.                 $202.51         +    91b.      $3,894,165.00


92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.......................................................................................   $3,894,367.51




Official Form 206A/B                                     Schedule A/B: Assets -- Real and Personal Property                                                      page 7
 Fill in this information to identify the case:
 Debtor name          FFBC Real Estate, LLC

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number          19-10870                                                                                    Check if this is an
 (if known)                                                                                                        amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                       12/15
Be as complete and accurate as possible.

1.     Do any creditors have claims secured by debtor's property?

      No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
      Yes. Fill in all of the information below.


 Part 1:         List Creditors Who Have Secured Claims
2.     List in alphabetical order all creditors who have secured claims. If a creditor has more            Column A               Column B
       than one secured claim, list the creditor separately for each claim.                                Amount of claim        Value of collateral
                                                                                                           Do not deduct the      that supports
                                                                                                           value of collateral.   this claim

 2.1      Creditor's name                                  Describe debtor's property that is                                            *at least
          Amplify Credit Union                             subject to a lien                                 $5,300,000.00               $3,894,165.00

          Creditor's mailing address                       Real property at 10001 Metric Blvd.
          PO Box 81369                                     Describe the lien
                                                           Secured loan
                                                           Is the creditor an insider or related party?
          Austin                     TX   78708             No
          Creditor's email address, if known                Yes
                                                           Is anyone else liable on this claim?
          Date debt was incurred                            No
          Last 4 digits of account                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
          number                                           As of the petition filing date, the claim is:
          Do multiple creditors have an interest in        Check all that apply.
          the same property?                                  Contingent
              No                                              Unliquidated
          
              Yes. Specify each creditor, including this      Disputed
          
              creditor, and its relative priority.
1) Amplify Credit Union; 2) Wells Fargo Corp
Trust Services; 3) Travis County Tax Office.




3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the
       Additional Page, if any.                                                                              $8,381,669.04


Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                             page 1
Debtor       FFBC Real Estate, LLC                                                            Case number (if known) 19-10870

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.2     Creditor's name                                      Describe debtor's property that is
         Travis County Tax Office                             subject to a lien                                     $81,669.04           $3,894,165.00

         Creditor's mailing address                           Real property at 10001 Metric Blvd.
         5501 Airport Blvd                                    Describe the lien
                                                              Taxes
                                                              Is the creditor an insider or related party?
         Austin                     TX     78751               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines 2.1

 2.3     Creditor's name                                      Describe debtor's property that is
         Wells Fargo Corp Trust Services                      subject to a lien                                 $3,000,000.00            $3,894,165.00

         Creditor's mailing address                           Real property at 10001 Metric Blvd.
         NW 6441                                              Describe the lien
         PO Box 1450                                          Secured loan
                                                              Is the creditor an insider or related party?
         Minneapolis                MN     55485-6441          No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred          3/14/16               No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines 2.1




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2
Debtor       FFBC Real Estate, LLC                                                     Case number (if known) 19-10870

 Part 2:      List Others to Be Notified for a Debt Already Listed in Part 1
List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be
listed are collection agencies, assignees of claims listed above, and attorneys for secured creditors.

If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed,
copy this page.

         Name and address                                                             On which line in Part 1        Last 4 digits of
                                                                                      did you enter the              account number
                                                                                      related creditor?              for this entity

         Streusand Landon Ozburn Lemmon LLP                                            Line    2.1
         Attn: Sabrina Streusand/Rhonda Mates
         1801 S. Mopac, Ste. 320


         Austin                                       TX       78746


         U.S. Small Business Administration                                            Line    2.3
         Little Rock Commercial Loan Svc Center
         2120 Riverfront Drive, Ste. 100


         Little Rock                                  AR       72202




Official Form 206D                 Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                  page 3
 Fill in this information to identify the case:
 Debtor              FFBC Real Estate, LLC

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number         19-10870                                                                                 Check if this is an
 (if known)                                                                                                    amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                        12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:        List All Creditors with PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

          No. Go to Part 2.
          Yes. Go to line 2.

2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
       If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                            Total claim         Priority amount

     2.1   Priority creditor's name and mailing address         As of the petition filing date, the
                                                                claim is: Check all that apply.

                                                                   Contingent
                                                                   Unliquidated
                                                                   Disputed

                                                                Basis for the claim:

Date or dates debt was incurred
                                                                Is the claim subject to offset?

Last 4 digits of account
                                                                 No
number
                                                                 Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)(     )




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1
Debtor        FFBC Real Estate, LLC                                                    Case number (if known)      19-10870

 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
      claims, fill out and attach the Additional Page of Part 2.
                                                                                                                       Amount of claim

     3.1   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                    $8,008.95
                                                                   Check all that apply.
Arctic Concepts                                                     Contingent
2313 Lockhill Selma Road                                            Unliquidated
#126                                                                Disputed
                                                                   Basis for the claim:
San Antonio                              TX       78230            Services

Date or dates debt was incurred         10/1/18-12/31/18           Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes

     3.2   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                    $5,600.00
                                                                   Check all that apply.
Elite Turfcare Group                                                Contingent
16300 Central Commerce Drive                                        Unliquidated
Building #5                                                         Disputed
                                                                   Basis for the claim:
Pflugerville                             TX       78660            Services

Date or dates debt was incurred         10/1/18-12/31/18           Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes

     3.3   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                   $16,007.47
                                                                   Check all that apply.
Falcon Structures                                                   Contingent
7717 Gilbert Rd                                                     Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
Manor                                    TX       78653            Services

Date or dates debt was incurred         10/1/18-12/31/18           Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes

     3.4   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                      $495.64
                                                                   Check all that apply.
Grandstand Glassware                                                Contingent
3840 Greenway Circle                                                Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
Lawerence                                KS       66046            Vendor

Date or dates debt was incurred         10/1/18-12/31/18           Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                         page 2
Debtor       FFBC Real Estate, LLC                                                  Case number (if known)      19-10870

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

   3.5     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $271,872.81
                                                                Check all that apply.
Hill Morrison Inc. dba HMI Construction                          Contingent
5806 Timber Trail                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Austin                                 TX       78731           Services

Date or dates debt was incurred      10/1/18-12/31/18           Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

   3.6     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $6,859.20
                                                                Check all that apply.
HP2                                                              Contingent
2880 East Northern Avenue                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Phoenix                                AZ       85028           Services

Date or dates debt was incurred      10/1/18-12/31/18           Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

   3.7     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $625.00
                                                                Check all that apply.
JM Structural Engineering                                        Contingent
P.O. Box 171077                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Austin                                 TX       78717           Services

Date or dates debt was incurred      10/1/18-12/31/18           Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

   3.8     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $5,501.13
                                                                Check all that apply.
Kimley Horn and Associates                                       Contingent
10814 Jolleyville Rd.                                            Unliquidated
Bldg. 4, Suite 300                                               Disputed
                                                                Basis for the claim:
Austin                                 TX       78759           Services

Date or dates debt was incurred      10/1/18-12/31/18           Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 3
Debtor       FFBC Real Estate, LLC                                                  Case number (if known)      19-10870

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

   3.9     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $2,824.68
                                                                Check all that apply.
OPA Design                                                       Contingent
7010 Easy Wind Drive                                             Unliquidated
#200                                                             Disputed
                                                                Basis for the claim:
Austin                                 TX       78752           Services

Date or dates debt was incurred      10/1/18-12/31/18           Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.10     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $6,110.00
                                                                Check all that apply.
Structures PE, LLP                                               Contingent
6926 N Lamar Blvd                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Austin                                 TX       78752           Services

Date or dates debt was incurred      10/1/18-12/31/18           Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 4
Debtor        FFBC Real Estate, LLC                                                        Case number (if known)   19-10870

 Part 3:       List Others to Be Notified About Unsecured Claims

4.    List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be
      listed are collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.

      If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages
      are needed, copy the next page.

         Name and mailing address                                              On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                               related creditor (if any) listed?               account number,
                                                                                                                               if any

4.1      Building Image Group, Inc.                                            Line
         c/o David Sander                                                             Not listed. Explain:
                                                                               
         Scanlan, Buckle & Young P.C.                                                 Services
         602 W. 11th St.
         Austin                        TX      78701-2099


4.2      U.S. Small Business Administration                                    Line
         Attn: Stephen Bass                                                           Not listed. Explain:
                                                                               
         615 E. Houston Street, Suite 298                                             Notice Only


         San Antonio                   TX      78205




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                            page 5
Debtor      FFBC Real Estate, LLC                                             Case number (if known)      19-10870

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5.   Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts

5a. Total claims from Part 1                                                              5a.                        $0.00

5b. Total claims from Part 2                                                              5b.   +            $323,904.88


5c. Total of Parts 1 and 2                                                                5c.                $323,904.88
    Lines 5a + 5b = 5c.




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   page 6
 Fill in this information to identify the case:
 Debtor name         FFBC Real Estate, LLC

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number         19-10870                                Chapter      11                                     Check if this is an
 (if known)                                                                                                       amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                        12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.   Does the debtor have any executory contracts or unexpired leases?

        No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
        Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
         (Official Form 206A/B).

2.   List all contracts and unexpired leases                                           State the name and mailing address for all other
                                                                                       parties with whom the debtor has an executory
                                                                                       contract or unexpired lease




Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                             page 1
 Fill in this information to identify the case:
 Debtor name         FFBC Real Estate, LLC

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number         19-10870                                                                                      Check if this is an
 (if known)                                                                                                         amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
consecutively. Attach the Additional Page to this page.


1.    Does the debtor have any codebtors?
       No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
       Yes
2.    In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
      schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is
      owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor
      separately in Column 2.

         Column 1: Codebtor                                                                    Column 2: Creditor

                                                                                                                              Check all schedules
       Name                            Mailing address                                        Name                            that apply:

2.1    Christine Celis                 2208 Trail of the Madrones                             Amplify Credit Union                 D
                                       Number      Street
                                                                                                                                   E/F
                                                                                                                                   G

                                       Austin                         TX      78746
                                       City                           State   ZIP Code


2.2    Christine Celis Brewery         2208 Trail of the Madrones                             Amplify Credit Union                 D
       Limited Company                 Number      Street
                                                                                                                                   E/F
                                                                                                                                   G

                                       Austin                         TX      78746
                                       City                           State   ZIP Code


2.3    FFBC - Family LLC               2208 Trail of the Madrones                             Amplify Credit Union                 D
                                       Number      Street
                                                                                                                                   E/F
                                                                                                                                   G

                                       Austin                         TX      78746
                                       City                           State   ZIP Code


2.4    FFBC GP, LLC                    10001 Metric Boulevard                                 Amplify Credit Union                 D
                                       Number      Street
                                                                                                                                   E/F
                                                                                                                                   G

                                       Austin                         TX      78758
                                       City                           State   ZIP Code


2.5    FFBC Operations, LLC            10001 Metric Boulevard                                 Amplify Credit Union                 D
                                       Number      Street
                                                                                                                                   E/F
                                                                                                                                   G

                                       Austin                         TX      78758
                                       City                           State   ZIP Code




Official Form 206H                                            Schedule H: Codebtors                                                           page 1
Debtor       FFBC Real Estate, LLC                                                 Case number (if known)   19-10870



          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.6   FFBC Operations, LLC          10001 Metric Boulevard                            Wells Fargo Corp Trust             D
                                    Number     Street                                 Services                           E/F
                                                                                                                         G

                                    Austin                      TX      78758
                                    City                        State   ZIP Code


2.7   Flemish Fox Brewery &         10001 Metric Boulevard                            Amplify Credit Union               D
      Craftworks, LP                Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Austin                      TX      78758
                                    City                        State   ZIP Code


2.8   Ivy Alyce Irrevocable         c/o Christine Celis, Trustee                      Amplify Credit Union               D
      Trust                         Number     Street
                                                                                                                         E/F
                                    2208 Trail of the Madrones                                                           G

                                    Austin                      TX      78746
                                    City                        State   ZIP Code


2.9   Jack Howard                   c/o Christine Celis, Trustee                      Amplify Credit Union               D
      Irrevocable Trust             Number     Street
                                                                                                                         E/F
                                    2208 Trail of the Madrones                                                           G

                                    Austin                      TX      78746
                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                   page 2
 Fill in this information to identify the case:


 Debtor Name FFBC Real Estate, LLC

 United States Bankruptcy Court for the:                      WESTERN DISTRICT OF TEXAS

 Case number (if known):                19-10870                                                                                                                                         Check if this is an
                                                                                                                                                                                          amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                12/15



 Part 1:            Summary of Assets

1.   Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

     1a. Real property:
         Copy line 88 from Schedule A/B.............................................................................................................................                      $3,894,165.00

     1b. Total personal property:
         Copy line 91A from Schedule A/B...........................................................................................................................                              $202.51

     1c. Total of all property
         Copy line 92 from Schedule A/B.............................................................................................................................                      $3,894,367.51


 Part 2:            Summary of Liabilities

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D.......................................                                                   $8,381,669.04

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
         Copy the total claims from Part 1 from line 5a of Schedule E/F..............................................................................                                               $0.00

     3b. Total amount of claims of nonpriority amount of unsecured claims:
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F..................................................                                            +     $323,904.88


4.   Total liabilities
     Lines 2 + 3a + 3b.............................................................................................................................................................       $8,705,573.92




Official Form 206Sum                                            Summary of Assets and Liabilities for Non-Individuals                                                                                page 1
 Fill in this information to identify the case and this filing:
 Debtor Name         FFBC Real Estate, LLC

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number         19-10870
 (if known)

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included
in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


               Declaration and signature

            I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
            or another individual serving as a representative of the debtor in this case.

            I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
            correct:



                Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

                Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                Schedule H: Codebtors (Official Form 206H)

                A Summary of Assets and Liabilities for Non-Individuals (Official Form 206-Summary)

                Amended Schedule

                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                 (Official Form 204)

                Other document that requires a declaration


            I declare under penalty of perjury that the foregoing is true and correct.

            Executed on 07/30/2019                       X /s/ Christine Celis
                        MM / DD / YYYY                       Signature of individual signing on behalf of debtor


                                                             Christine Celis
                                                             Printed name
                                                             Manager of General Partner of Member
                                                             Position or relationship to debtor




Official Form B202                     Declaration Under Penalty of Perjury for Non-Individual Debtors
 Fill in this information to identify the case:
 Debtor name        FFBC Real Estate, LLC

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number        19-10870
 (if known)                                                                                                            Check if this is an
                                                                                                                        amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                          04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write the debtor's name and case number (if known).


 Part 1:        Income
1.   Gross revenue from business

        None

2.   Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
     lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

        None

 Part 2:        List Certain Transfers Made Before Filing for Bankruptcy
3.   Certain payments or transfers to creditors within 90 days before filing this case

     List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days
     before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
     adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)


        None

4.   Payments or other transfers of property made within 1 year before filing this case that benefited any insider

     List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
     guaranteed or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
     $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
     adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
     and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
     any managing agent of the debtor. 11 U.S.C. § 101(31).


        None

5.   Repossessions, foreclosures, and returns

     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a
     creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in
     line 6.


        None




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1
Debtor         FFBC Real Estate, LLC                                                          Case number (if known)      19-10870
               Name

6.   Setoffs

     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from
     an account of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because
     the debtor owed a debt.


        None

 Part 3:        Legal Actions or Assignments
7.   Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
     was involved in any capacity--within 1 year before filing this case.


        None

      Case title                             Nature of case                            Court or agency's name and address                Status of case
7.1. American Canning, LLC v.      Suit on Sworn Account/Breach                        Travis County Court at Law #1
                                                                                                                                            Pending
      FFBC Operations, LLC, FFBC of Contract                                           Name
      Real Estate, LLC, FFBC GP,                                                       1000 Guadalupe Street                                On appeal
      LLC, FFBC-Dallas, LLC, FFBC-                                                     Street
                                                                                                                                            Concluded
      Family, LLC, and Celis
      Brewery
      Case number
                                                                                       Austin                     TX      78701
      C-1-CV-19-003878                                                                 City                       State   ZIP Code

      Case title                             Nature of case                            Court or agency's name and address                Status of case
7.2. Hill Morrison, Inc. v. FFBC             Breach of contract                        419th Judicial District Court
                                                                                                                                            Pending
      Operations, LLC and FFBC                                                         Name
      Real Estate, LLC                                                                 Travis County                                        On appeal
                                                                                       Street
                                                                                                                                            Concluded
                                                                                       1000 Guadalupe Street
      Case number
      D-1-GN-19-001624                                                                 Austin                     TX      78701
                                                                                       City                       State   ZIP Code

8.   Assignments and receivership

     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
     hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

        None

 Part 4:        Certain Gifts and Charitable Contributions
9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
     aggregate value of the gifts to that recipient is less than $1,000

        None

 Part 5:        Certain Losses
10. All losses from fire, theft, or other casualty within 1 year before filing this case.

        None




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 2
Debtor          FFBC Real Estate, LLC                                                      Case number (if known)       19-10870
                Name


 Part 6:          Certain Payments or Transfers
11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year
    before the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or
    restructuring, seeking bankruptcy relief, or filing a bankruptcy case.


         None

         Who was paid or who received the transfer?            If not money, describe the property              Dates                Total amount
                                                               transferred                                                           or value
 11.1. Waller Lansden Dortch & Davis, LLP                                                                       6/28/19                 $50,000.00

         Address

         100 Congress Ave., 18th Floor
         Street


         Austin                       TX      78701
         City                         State   ZIP Code

         Email or website address



         Who made the payment, if not debtor?



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing
    of this case to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.


         None

13. Transfers not already listed on this statement
    List any transfers of money or other property--by sale, trade, or any other means--made by the debtor or a person acting on behalf of the
    debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
    financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this
    statement.


         None

 Part 7:          Previous Locations
14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

         Does not apply


         Address                                                                                    Dates of occupancy

 14.1. 5425 Burnet Road, Suite 106                                                                  From        7/1/17             To      4/30/19
         Street


         Austin                                               TX        78756
         City                                                 State     ZIP Code




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Debtor       FFBC Real Estate, LLC                                                          Case number (if known)      19-10870
             Name


 Part 8:        Health Care Bankruptcies
15. Health Care bankruptcies

     Is the debtor primarily engaged in offering services and facilities for:

      diagnosing or treating injury, deformity, or disease, or

      providing any surgical, psychiatric, drug treatment, or obstetric care?

        No. Go to Part 9.
        Yes. Fill in the information below.

 Part 9:        Personally Identifiable Information
16. Does the debtor collect and retain personally identifiable information of customers?

        No.
        Yes. State the nature of the information collected and retained

                Does the debtor have a privacy policy about that information?
                 No.
                 Yes.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or
    other pension or profit-sharing plan made available by the debtor as an employee benefit?

        No. Go to Part 10.
        Yes. Does the debtor serve as plan administrator?
               No. Go to Part 10.
               Yes. Fill in below:
 Part 10:       Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit,
    closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts, certificates of deposit, and shares in banks, credit unions, brokerage
    houses, cooperatives, associations, and other financial institutions.


        None

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
    filing this case.

        None

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
    building in which the debtor does business.

        None




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 4
Debtor       FFBC Real Estate, LLC                                                          Case number (if known)      19-10870
             Name


 Part 11:       Property the Debtor Holds or Controls That the Debtor Does Not Own
21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held
    in trust. Do not list leased or rented property.


        None

 Part 12:       Details About Environmental Information
For the purpose of Part 12, the following definitions apply:

 Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless or
  the medium affected (air, land, water, or any other medium).


 Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
  formerly owned, operated, or utilized.

 Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
  similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
    Include settlements and orders.

        No
        Yes. Provide details below.

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in
    violation of an environmental law?

        No
        Yes. Provide details below.

24. Has the debtor notified any govermental unit of any release of hazardous material?

        No
        Yes. Provide details below.

 Part 13:       Details About the Debtor's Business or Connections to Any Business
25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
    case. Include this information even if already listed in the Schedules.

        None

26. Books, records, and financial statements

     26a.   List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

                None

                Name and address                                                                    Dates of service

      26a.1. Austin Icon Management                                                                 From         7/17         To       4/19
                Name
                5425 Burnet Road
                Street


                Austin                                         TX         78756
                City                                           State      ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Debtor        FFBC Real Estate, LLC                                                          Case number (if known)      19-10870
              Name

    26b.     List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
             statement within 2 years before filing this case.

                 None

                 Name and address                                                                    Dates of service

      26b.1. Austin Icon Management                                                                  From         7/17          To      4/19
                 Name
                 5425 Burnet Road
                 Street


                 Austin                                        TX          78756
                 City                                          State       ZIP Code

                 Name and address                                                                    Dates of service

      26b.2. The Holloman Group                                                                      From         7/17          To    Present
                 Name
                 7557 Rambler Road
                 Street
                 Suite 560

                 Dallas                                        TX          75231
                 City                                          State       ZIP Code

    26c.     List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

                 None

                 Name and address                                                                 If any books of account and records are
                                                                                                  unavailable, explain why
         26c.1. Christine Celis                                                                   Not able to access accounting records;
                 Name                                                                             bookkeeper and CFO resigned 4/2019,
                 2208 Trail of the Madrones
                 Street


                 Austin                                        TX          78746
                 City                                          State       ZIP Code

    26d.     List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
             financial statement within 2 years before filing this case.

                 None

                 Name and address

      26d.1. Amplify Credit Union
                 Name
                 PO Box 81369
                 Street


                 Austin                                        TX          78708
                 City                                          State       ZIP Code

                 Name and address

      26d.2. The Holloman Group
                 Name
                 7557 Rambler Road, Suite 560
                 Street


                 Dallas                                        TX          75231
                 City                                          State       ZIP Code




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 6
Debtor       FFBC Real Estate, LLC                                                 Case number (if known)   19-10870
             Name

              Name and address

      26d.3. The Breunig Law Firm
              Name
              4408 Spicewood Springs
              Street
              Suite 104

              Austin                                    TX         78759
              City                                      State      ZIP Code

              Name and address

      26d.4. St. Arnold Brewing Company
              Name
              2000 Lyons Avenue
              Street


              Houston                                   TX         77020
              City                                      State      ZIP Code

              Name and address

      26d.5. Buffalo Bayou Brewing Co.
              Name
              5301 Nolda Street
              Street


              Houston                                   TX         77007
              City                                      State      ZIP Code

              Name and address

      26d.6. Bell's Brewery
              Name
              355 E. Kalamazoo Avenue
              Street


              Kalamazoo                                 MI         49007
              City                                      State      ZIP Code

              Name and address

      26d.7. Big Bend Brewing Co.
              Name
              3401 West Hwy. 90
              Street


              Alpine                                    TX         79830
              City                                      State      ZIP Code

              Name and address

      26d.8. Brewers Advisory Group
              Name
              164 Market Street #323
              Street


              Charleston                                SC         29401
              City                                      State      ZIP Code




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy              page 7
Debtor       FFBC Real Estate, LLC                                                        Case number (if known)     19-10870
             Name

               Name and address

       26d.9. Constellation Brands
               Name
               17802 Frontage Road #100
               Street


               San Antonio                                   TX          78257
               City                                          State       ZIP Code

               Name and address

     26d.10. Celis Phoenix
               Name
               Attn: John Nelson
               Street
               4627 Inicio Lane

               Austin                                        TX          78725
               City                                          State       ZIP Code

27. Inventories
    Have any inventories of the debtor's property been taken within 2 years before filing this case?

        No.
        Yes. Give the details about the two most recent inventories.

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders,
    or other people in control of the debtor at the time of the filing of this case.


Name                                    Address                                      Position and nature of any interest       % of interest, if any

Christine Celis                         2208 Trail of the Madrones                   Founder/Manager
                                        Austin, TX 78746
29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners,
    members in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

        No
        Yes. Identify below.

Name                                    Address                                      Position and nature of       Period during which position
                                                                                     any interest                 or interest was held
30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
    bonuses, loans, credits on loans, stock redemptions, and options exercised?

        No
        Yes. Identify below.

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

        No
        Yes. Identify below.

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

        No
        Yes. Identify below.




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Debtor        FFBC Real Estate, LLC                                                      Case number (if known)    19-10870
              Name


 Part 14:      Signature and Declaration
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is
true and correct.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on 07/30/2019
            MM / DD / YYYY
X /s/ Christine Celis                                                        Printed name Christine Celis
   Signature of individual signing on behalf of the debtor

   Position or relationship to debtor Manager of General Partner of Member


Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 9
                                           UNITED STATES BANKRUPTCY COURT
                                              WESTERN DISTRICT OF TEXAS
                                                    AUSTIN DIVISION
    IN RE:                                                                         CHAPTER       11
    FFBC Real Estate, LLC


    DEBTOR(S)                                                                      CASE NO       19-10870



                                            LIST OF EQUITY SECURITY HOLDERS

 Registered Name of Holder of Security                             Class of Security          Number Registered          Kind of Interest
 Last Known Address or Place of Business                                                                                 Registered

 Flemish Fox Brewery & Craftworks, LP                              Membership                 100%
 10001 Metric Boulevard                                            interests
 Austin, TX 78758

                                         DECLARATION UNDER PENALTY OF PERJURY
                                       ON BEHALF OF A CORPORATION OR PARTNERSHIP

    I, the       Manager of General Partner of Member                of the                        Corporation
named as the debtor in this case, declare under penalty of perjury that I have read the foregoing list and that it is true and correct to the
best of my information and belief.




       7/30/2019
Date:__________________________________                            /s/ Christine Celis
                                                        Signature:________________________________________________________
                                                                   Christine Celis
                                                                   Manager of General Partner of Member
